Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-17 are allowed.  Claims 1 and 17 are independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1 and 17 each required the following:
a medium-discharging device comprising:
a device main body including a medium-discharging section that discharges a medium;
a medium-receiving tray that receives the medium discharged by the medium-discharging section; and
a pressing member that is configured to be attached to and detached from the device main body and press the medium discharged by the medium-discharging section against the medium-receiving tray in a state in which the pressing member is attached to the device main body,
the pressing member configured to switch, in the state in which the pressing member is attached to the device main body, between a first state in which the pressing member comes into contact with the medium discharged by the medium-discharging section and a second state in which the pressing member retreats upward to a position at which the pressing member does not come into contact with the medium discharged by the medium-discharging section.

	The above combination of limitations is not taught by the prior art of record.  The prior art cited below, JP 2011-251786A, has pressing member 100 that is rotatably provided on attaching member 88 and presses recording media P, in contact with the recording media P stacked in the discharge part 84 by gravity.  Thus, the JP reference does not disclose a pressing member switchable to a second state in which the pressing member retreats upward to a position at which the pressing member does not come into contact with the medium discharged by the medium-discharging section as claimed.

	Claims 2-16 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Maenishi et al. (or Kamijo et al.) (Japanese Publication No. 2011-251786A) discloses pressing member 100 that is rotatably provided on attaching member 88 and presses recording media P, in contact with the recording media P stacked in the discharge part 84 by gravity.  The JP reference does not disclose a pressing member switchable to a second state in which the pressing member retreats upward to a position at which the pressing member does not come into contact with the medium discharged by the medium-discharging section as claimed in the present application.
	Saeki et al. (US 2005/0236764 A1)
	Kimura et al. (US 2012/0049441 A1)

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674